Citation Nr: 1416808	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center
in Muskogee, Oklahoma



THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under the Montgomery GI Bill (MGIB).

(In a separate decision under a separate docket number, the Board addresses issues of entitlement to service connection for disabilities of the left hip, the left knee, the feet, the right hip and the lumbar spine, as well as issues of entitlement to an effective date earlier than May 2, 2006 for the award of service connection for peroneal tendinitis of the left ankle and entitlement to a total disability rating based on individual unemployability).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 denial of education benefits from the Muskogee Educational Center.  In September 2012, the Veteran filed a notice of disagreement (NOD) limited to the issue of his entitlement to MGIB benefits.  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later than month. 


FINDING OF FACT

The Veteran's active duty service from June 1978 to August 1978 does not entitle him to MGIB benefits.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for educational assistance benefits under the MGIB are not met.  10 U.S.C.A. §§ 1174a, 1175 (West 2002); 38 U.S.C.A. §§ 3011, 3018B (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action pertaining to VA's duties to notify and assist is required.

II.  Analysis

The Veteran seeks to establish his entitlement to MGIB benefits.  He served on active duty from June 1978 to August 1978.  In general, eligibility for benefits under the MGIB hinges upon a claimant first entering military service after June 30, 1985.  See 38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042(a)(1).  Based on the Veteran's dates of service, he is not eligible for Chapter 30 education benefits under these general criteria as a matter of law. 

Nonetheless, the Veteran claims that he is entitled to MGIB benefits based upon an involuntary separation due to a medical condition.  The provisions of 38 C.F.R. § 21.7045, entitled ELIGIBILITY BASED ON INVOLUNTARY SEPARATION, VOLUNTARY SEPARATION, OR PARTICIPATION IN THE POST-VIETNAM ERA EDUCATIONAL ASSISTANCE PROGRAM, provide eligibility for MGIB benefits under certain limited circumstances.  Eligibility may be established under 38 C.F.R. § 21.7045 only if (1) paragraphs (a) and (b) are satisfied; (2) paragraphs (a) and (c) are satisfied; (3) paragraph (d) is satisfied, OR (4) paragraph (e) is satisfied.

The Veteran does not meet the eligibility requirements of paragraph (a) and, thus, does not meet exceptions (1) and (2) above.  Here, the Veteran served on active duty from June 1978 to August 1978.  He was separated from service by reason of convenience of the government and did not receive disability severance pay.  By reason of the ending date of his service, the Veteran does not meet the requirements of 38 C.F.R. § 21.7045(a)(1)(i) (active duty on September 30, 1990 or after November 29, 1993) or 38 C.F.R. § 21.7045(a)(1)(ii) (involuntarily separated after February 2, 1991).

Additionally, the Veteran does not meet the criteria of 38 C.F.R. § 21.7045(a)(2) as he did not receive voluntary separation incentives under 10 U.S.C. 1174a (requiring 6 years of active duty for eligibility) or 1175 (requiring 6 years of active duty for eligibility).

The Veteran also does not meet the eligibility requirements of paragraph (d) or (e) and, thus, does not meet exceptions (3) or (4) above as these provisions are predicated on having active duty service on October 9, 1996.

Here, the Veteran essentially argues that he should be eligible for MGIB benefits as he was discharged from the service through no fault of his own, and that he was never notified by VA of his eligibility for benefits.  

The Board emphasizes, however, that it derives its jurisdiction to decide issues of fact and law under 38 U.S.C.A. § 7104.  Pursuant to 38 U.S.C.A. § 7104(c), the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and the precedent opinions of its chief legal officer.  Quite simply, the Board is bound by the regulatory definitions defining eligibility for MGIB benefits.

The Board further notes that it is without authority to grant benefits on the basis of equity, and cannot base its decision on its own particular view of the fairness of the application of a particular statute or regulation.  38 U.S.C.A. §§ 503, 7104; see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board can only determine whether the Veteran meets all of the requirements for the benefit sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As such, the Board must find, as a matter of law, that the Veteran is not eligible for MGIB benefits.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.


ORDER

The claim of entitlement to basic eligibility for educational assistance benefits under the MGIB is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


